Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

	In response to amendment filed 09/07/2021, claims 1, 6, and 11 have been amended. Claims 3 and 8 have been canceled. No claims are new. 

Response to Arguments
Applicants’ arguments have been fully considered but are moot in view of the new grounds of rejection presented below necessitated by applicant’s amendment. Although the amended independent claims appear to incorporate teachings from previous dependent claims 3 and 8 (which is now canceled), amended claims further include new limitations which represents change in scope. Thus, new prior art Kochi is introduced.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Launonen (US 20180276896 A1) in view of Dixon et al. (US 20160314608 A1), and further in view of Kochi (US 20130201185 A1)

	In regards to claim 1, Launonen teaches, A device, comprising: a non-transitory computer readable medium comprising instructions and (See abstract, paragraph 93) a list containing a set of content page indexes, an instructor index, a learner index, and a learner group index; (See paragraph 24, page images stored in a database. Also see 
 a processor configured to execute the instructions to: receive on a device visual data providing multiple images … on a page of learning material associated with a page index; (see fig. 4B and paragraphs 27,  60, FIG. 4B depicts a first view of a database 450. The first view of the database 450 depicts the database 480 at an initial state. The database 480 includes three sections. The first section 482 includes records of images associated with Page A, the records of images 488, 490, and 492. The second section 484 includes records of images associated with Page B, the record of image 494. The third section 486 includes records of images associated with Page C, the record of image 496. The records of images 488-496 are images or representations of images of various pages. Throughout this application, the phrase "image of the page" may include an image of the page or an alternate representation of the page. The pages may be alternately represented by a signature, a hash, or any similar representation of a page. Also see paragraph 50, a check is performed to determine whether the image of the page is recognized. The check may be performed by comparing a perceptual hash or signature value of the imaged page with a set of perceptual hashes or signature values stored as reference. Also see paragraph 28, each page image having certain UGC linked)
create …a set of orientation data for each unique […content]; (Unique identifier is merely identifier of a “content” itself. Although Launonen does not explicitly teach each 
identify a set of content for the page of learning material wherein the set of content is based off the page index, … the instructor index, the learner index, and the learner group index; and (See fig. 3 and paragraphs 49-52, retrieving UGC based on matched page. In order to see the UGC later, the stored features and stored user generated content parameters are used to discover the correct page from page feature database and to show the UGC: bookmarks, highlights and/or notes/comments/links for that page on the correct position on the page using AR. Also see paragraph 7, 47, 50, 65-66, Matching an image to a page may be limited by narrowing a search utilizing different criteria, such as a select user, user group, or book group. As shown in paragraph 28, specific UGCs are linked to particular page)
generate for display on the device a simulated augmented content, the orientation of the simulated augmented content based on the set of content and at least one of the set of orientation data and the set of unique […contents]. (See fig. 3A-3B, step 308 and paragraphs 13, 52-54, 57-58, annotations correlated to a particular location on the page. … The view 360 represents a user's view of the sample page 352 (the same page as in view 350) through an augmented reality headset in an exemplary embodiment. In the view 350, AR system 364 is displaying a first annotation 366 and a second annotation 368. Also see paragraph 28, The position information parameters (e.g. visual/textual representation, x-y-location, width/length, color) of the UGC related to the page is stored and connected to the user, user group, and to the page of the book. Also see paragraph 52, stored features and stored user generated content 
Launonen does not specifically teach, receive on a device visual data providing multiple images of a set of unique identifiers on a page of learning material create a set of unique identifier indexes … for each unique identifier; identify a set of content for the page of learning material wherein the set of content is based off the set of unique identifier indexes 
However, Dixon further teaches, receive on a device visual data providing multiple images of a set of unique identifiers on a page of learning material (See paragraph 32, 37, 98, and claim 28, The key can be a unique identifier associated with the received image. For example, in some implementations, the key can be a perceptual hash value or a hash string associated with the received image. In other implementations, the key can be a barcode or an identification token associated with the received image. The key of the received image can be identified and/or generated by, for example, the user application 126 and/or the application module 168.
create a set of unique identifier indexes … for each unique identifier; (See paragraph 98-99, stored hash values of known assets stored in a hash table)
identify a set of content for the page of learning material wherein the set of content is based off the set of unique identifier indexes (See paragraph 32, 46, 93, 99, 101, and claim 26, If it is determined that the identified key of the received image successfully map to a known and stored asset associated with the user account, critical information associated with the asset such as, for example, the stored supplemental 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the device of Launonen to further comprise device taught by Dixon because having displayed distinguishable unique identifier for each content makes it easier to identify and locate that there is an additional content available for viewers.
Launonen-Dixon does not specifically teach, wherein the simulated augmented content includes an interactive user interface to allow a learner to choose amongst several different flows of the simulated augmented content, wherein each flow of the simulated augmented content displays distinct content to the learner.
However, Kochi further teaches, wherein the simulated augmented content includes an interactive user interface to allow a learner to choose amongst several different flows of the simulated augmented content, wherein each flow of the simulated augmented content displays distinct content to the learner (See fig. 2, 6A, 8, and paragraph 55, the selection mode may enable the user to select from various chapters of a story, sections of a plot, levels of gameplay, sections of a level, etc. The selection mode may provide access to other features, such as adjustment of game parameters, viewing a map, viewing items or properties associated with the user's gameplay, etc. In 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the device of Launonen-Dixon to further comprise device taught by Kochi because providing option for user to choose which content user wishes to view improves user experience as well as provides shortcut which saves time. 


In regards to claim 2, Launonen-Dixon-Kochi teaches the device of claim 1, further comprising: a user interface to receive learner input and the instructions are further to derive learner orientation data from the learner input; a device orientation sensor and the instructions are further to determine device orientation data of the device from the device orientation sensor; and wherein the simulated augmented content displayed on the device is further oriented based on at least one of the learner orientation data and the device orientation data. (See Launonen fig. 3B, paragraphs 54-55, To display UGC with an AR system correctly aligned with the real world generally requires tracking of the camera position relative to the camera view. Various tracking methods can be employed, including marker based methods (e.g. ARToolKit), 2D image based methods (e.g. Qualcomm, Aurasma, Blippar), 3D feature based methods (e.g. Metaio, Total Immersion), sensor based (e.g. using gyro-compass, accelerometer) and hybrid methods. Specialized tracking methods can also be employed, including face tracking, hand/finger tracking etc…Also see paragraphs 58, 67, 76)


In regards to claim 4, Launonen-Dixon-Kochi teaches the device of claim 1, wherein the instructions to identify the set of content include instructions to query a cloud-based database. (See Dixon paragraphs 102 and 117, The image selection screen 900 can be displayed in, for example, the GUI of the user application 126 and can allow the user to select an image (e.g., an image file(s), a video file, or a map file) from a local storage associated with the user device 120 (e.g., a hard disk), a cloud storage)7


In regards to claim 5, Launonen-Dixon-Kochi teaches the device of claim 1, wherein the instructions to generate for display include instructions to share additional augmented content associated with the content page index to and from other learners associated with the learner group index. (See Launonen abstract, fig. 5, paragraph 3, 7, 24, 45, 65, 71, The UGC can be shared with other users, including students, classmates, book club members, enthusiasts, friends, and family members… The UGC can be shared with other users, and the system can, for example, show a combination of the underlining and highlighted parts of several users, such as parts highlighted by most of the users e.g. most of other students or highlighted by the teacher(s), to show the most important parts of the book and page.)

In regards to claim 6, Launonen teaches,  A non-transitory computer readable medium having instructions encoded thereon that when read and executed on a processor cause the processors to: (See abstract, paragraph 93) create a list containing an instructor index, a learner index, and a learner group index; (See paragraph 24, page images stored in a database. Also see paragraph 7, 48, the information saved in the database may include a user identifier (includes instructor, learner, which both are “users”. There is no particular restriction on which type of user can only access the content (UGC) or book). Also see fig. 5, paragraph 13, 28, 47, 50, 65-66, user groups)
receive on a device visual data providing multiple images … on a page of learning material; (see fig. 4B and paragraphs 27,  60, FIG. 4B depicts a first view of a database 450. The first view of the database 450 depicts the database 480 at an initial state. The database 480 includes three sections. The first section 482 includes records of images associated with Page A, the records of images 488, 490, and 492. The second section 484 includes records of images associated with Page B, the record of image 494. The third section 486 includes records of images associated with Page C, the record of image 496. The records of images 488-496 are images or representations of images of various pages. Throughout this application, the phrase "image of the page" may include an image of the page or an alternate representation of the page. The pages may be alternately represented by a signature, a hash, or any similar representation of a page. Also see paragraph 50, a check is performed to determine whether the image of the page is recognized. The check may be performed by comparing a perceptual hash or signature value of the imaged page with a set of perceptual hashes or signature 
create a set of orientation data for each unique […content]; (Unique identifier is merely identifier of a “content” itself. Although Launonen does not explicitly teach each UGC having its own unique identifier, paragraph 28 of Launonen teaches creating annotation and its position information parameters for each UGC )

identify a set of content for the page of learning material wherein identified content is based off … the instructor index, the learner index, and the learner group index; and (See fig. 3 and paragraphs 49-52, retrieving UGC based on matched page. In order to see the UGC later, the stored features and stored user generated content parameters are used to discover the correct page from page feature database and to show the UGC: bookmarks, highlights and/or notes/comments/links for that page on the correct position on the page using AR. Also see paragraph 7, 47, 50, 65-66, Matching an image to a page may be limited by narrowing a search utilizing different criteria, such as a select user, user group, or book group. As shown in paragraph 28, specific UGCs are linked to particular page)
generate for display on a device a simulated augmented content, the orientation of the simulated augmented content based on the set of content and at least one of the set of orientation data of the set of unique […contents]. (See fig. 3A-3B, step 308 and paragraphs 13, 52-54, 57-58, annotations correlated to a particular location on the page. … The view 360 represents a user's view of the sample page 352 (the same page as in view 350) through an augmented reality headset in an exemplary embodiment. In 
Launonen does not specifically teach, receive on a device visual data providing multiple images of a set of unique identifiers on a page of learning material; identify each of the set of unique identifiers; create a set of unique identifier indexes for each unique identifier; wherein identified content is based off the set of unique identifier indexes
However, Dixon further teaches, receive on a device visual data providing multiple images of a set of unique identifiers on a page of learning material; (See paragraph 32, 37, 98, and claim 28, The key can be a unique identifier associated with the received image. For example, in some implementations, the key can be a perceptual hash value or a hash string associated with the received image. In other implementations, the key can be a barcode or an identification token associated with the received image. The key of the received image can be identified and/or generated by, for example, the user application 126 and/or the application module 168.
identify each of the set of unique identifiers; create a set of unique identifier indexes for each unique identifier; (See paragraph 98-99, stored hash values of known assets stored in a hash table)
wherein identified content is based off the set of unique identifier indexes(See paragraph 32, 46, 93, 99, 101, and claim 26, If it is determined that the identified key of the received image successfully map to a known and stored asset associated with the user account, critical information associated with the asset such as, for example, the stored supplemental content can be retrieved by, for example, the application module 168, at 808. As described above, the supplemental content can be, for example, a slideshow of images files that is associated with a significant event in the user's life, or a video file that is associated with a significant event in the user's life, or a map file with a set of geographical co-ordinates on a map file that can indicate a location that is associated with a significant event in the user's life.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the medium of Launonen to further comprise medium taught by Dixon because having displayed distinguishable unique identifier for each content makes it easier to identify and locate that there is an additional content available for viewers.
Launonen-Dixon does not specifically teach, wherein the simulated augmented content includes an interactive user interface to allow a learner to choose amongst several different flows of the simulated augmented content, wherein each flow of the simulated augmented content displays distinct content to the learner.
wherein the simulated augmented content includes an interactive user interface to allow a learner to choose amongst several different flows of the simulated augmented content, wherein each flow of the simulated augmented content displays distinct content to the learner (See fig. 2, 6A, 8, and paragraph 55, the selection mode may enable the user to select from various chapters of a story, sections of a plot, levels of gameplay, sections of a level, etc. The selection mode may provide access to other features, such as adjustment of game parameters, viewing a map, viewing items or properties associated with the user's gameplay, etc. In the illustrated embodiment, the selection mode includes display of icons 25.5, 25.6, and 25.7 representing chapters 1, 2, and 3, respectively of a story.)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the medium of Launonen-Dixon to further comprise medium taught by Kochi because providing option for user to choose which content user wishes to view improves user experience as well as provides shortcut which saves time. 


	Claim 7 is similar in scope to claim 2, therefore, it is rejected under similar rationale as set forth above.


Claim 9 is similar in scope to claim 4, therefore, it is rejected under similar rationale as set forth above.

In regards to claim 10, Launonen-Dixon-Kochi teaches the medium of claim 6, further comprising instructions that cause the processor to share comments to and from other learners associated with the learner group index. (See Launonen abstract, fig. 5, paragraph 3, 7, 24, 45, 65, 71, The UGC can be shared with other users, including students, classmates, book club members, enthusiasts, friends, and family members… The UGC can be shared with other users, and the system can, for example, show a combination of the underlining and highlighted parts of several users, such as parts highlighted by most of the users e.g. most of other students or highlighted by the teacher(s), to show the most important parts of the book and page. Also see abstract, permit user-generated content, such as underlining, highlighting, and comments, to be shared)


Claims 11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (US 20160314608 A1) in view of Jennen et al. (US 20030134261 A1), and further in view of Kochi (US 20130201185 A1)


	In regards to claim 11, Dixon teaches, A system, comprising: (See abstract)
a database containing multiple tables of … unique identifier indexes, content pages, and augmented reality content; (See paragraph 32, 40, 42, 47, and 113, accesses a database 34 to determine whether any digital media content is associated  the application data processed (or analyzed) by the application module 168 can include stored user credentials for user authorization purposes, data representing a mapping table that can compare a received digital image to a stored digital image (i.e., an asset), instructions associated with status symbols to be displayed on a graphic user interface (GUI) of the user application 126, data linking a stored digital image file (e.g., an asset) to a user account, stored hash values of different digital images, stored location values associated with different map files,)
a non-transitory computer readable medium comprising instructions; (See paragraphs 35 and 39, The memory 122 can be, for example, a random access memory (RAM), a memory buffer, a hard drive, a database, an erasable programmable read-only memory (EPROM), an electrically erasable read-only memory (EEPROM), a read-only memory (ROM) and/or so forth. The memory 122 can store instructions to cause the processor 124 to execute modules, processes and/or functions associated with the user device 120 and/or the augmented reality system 100.)
and a processor to execute the instructions to allow an instructor…to: (See paragraph 35, 36, 39, 41, 42, 46, and 99,  The processor 124 also executes a user application 126.)
upload to the table of content pages, to the table of unique identifier indexes, and to the table of augmented reality content; (See paragraph 30, 31, 42, the user interface 14 enables the user to upload digital media content (also referred to as assets), which may include digital audio, video, graphics or global positioning system (GPS) data. The user interface 14 also enables the user to layout and design the physical document,  Once the user 10 finishes specifying the content for the physical document (e.g., after uploading all assets, linking images to assets, and choosing a desired layout and design), the server 16 formats the physical document for printing and sends a request to a publisher 18 to have one or more physical documents generated... the application data processed (or analyzed) by the application module 168 can include stored user credentials for user authorization purposes, data representing a mapping table that can compare a received digital image to a stored digital image (i.e., an asset), instructions associated with status symbols to be displayed on a graphic user interface (GUI) of the user application 126, data linking a stored digital image file (e.g., an asset) to a user account, stored hash values of different digital images, stored location values associated with different map files. Also see paragraph 32, 40, 47, and 113)
associate uploaded content pages with uploaded unique identifier indexes and the uploaded augmented reality content, wherein multiple unique identifier indexes are associated within a single content page; and (Term “associate” is very broad. See fig. 1A-1B, paragraphs 30-31 and 42, 61, printed/published physical document such as photobook has plurality of pages and a page of plurality of pages has augmented image 32 (fig. 1B) with unique identifier (e.g. hash values). Also see fig. 2 and paragraph 61, number of photos in each page)
associate groups of content pages with groups of learner indexes. (“Learner” does not impose meaningful function and is non-functional descriptive. Learner falls under plain “user”. See paragraphs 30-31, 42, 61, and claim 28)
a database containing multiple tables of instructor indexes, learner indexes, learner group indexes, instructor associated with indexes in the table of instructor indexes 
	However, Jennen further teaches, a database containing multiple tables of instructor indexes, learner indexes, learner group indexes, instructor associated with indexes in the table of instructor indexes (See paragraphs 63, 65-67, figs. 7, 11-13)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Dixon to further comprise device taught by Jennen because having multiple tables of user specific data provides insightful data and also provide better data tracking.
Dixon-Jennen does not specifically teach, configure flows of augmented reality content to cooperate with an interactive user interface to allow a learner to choose amongst several different flows of the augmented reality content, wherein each flow of the augmented reality content displays distinct content to the learner.
However, Kochi further teaches, configure flows of augmented reality content to cooperate with an interactive user interface to allow a learner to choose amongst several different flows of the augmented reality content, wherein each flow of the augmented reality content displays distinct content to the learner. (See fig. 2, 6A, 8, and paragraph 55, the selection mode may enable the user to select from various chapters of a story, sections of a plot, levels of gameplay, sections of a level, etc. The selection mode may provide access to other features, such as adjustment of game parameters, viewing a map, viewing items or properties associated with the user's gameplay, etc. In 
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the device of Dixon-Jennen to further comprise device taught by Kochi because providing option for user to choose which content user wishes to view improves user experience as well as provides shortcut which saves time. 


In regards to claim 13, Dixon-Jennen - Kochi teaches the system of claim 11, wherein the instructions to upload to the table of content pages further comprising instructions to: select a digital book to be associated with a group of learner indexes; and select particular content pages from the digital book to upload to the table of content pages along with augment reality content to be associated with each particular content page.  (See Dixon fig. 9, paragraphs 4 and 29, The present disclosure relates to a process for augmenting images in physical documents, e.g., photographs, photobooks, calendars, and postcards, with additional digital media content such digital audio, video, graphics or global positioning system (GPS) data so that a user device can scan the images and automatically retrieve and render the associated digital media content. The process may allow combination of photographs, audio, maps and videos to allow users to create a cohesive interactive story. See Jennen paragraphs 63, 65-67, figs. 7, 11-13)


In regards to claim 15, Dixon-Jennen- Kochi teaches the system of claim 11,wherein the memory comprising instructions include instructions to allow the processor to execute instructions to allow a learner associated with a learner index to: provide a set of unique identifier indexes, an instructor index, a learner index, and a learner group index; and transmit a content page with the augmented reality content based on the unique identifier indexes, the instructor index, the learner index, and the learner group index. (See Dixon paragraphs 32, 98, For example, once the user 10 receives the physical document 22, the user 10 may operate an application on their smartphone 30 to scan an augmented image 32 in the document 22 using a camera on the smartphone 30. The application on the smartphone 30 then uploads data (e.g., the scanned image 32 and/or data derived from the scanned image 32) to the server 16. The server 16 processes the received data and accesses a database 34 to determine whether any digital media content is associated with the scanned image 32. When content, such as a video 36, is associated with the scanned image 32, the server 16 transmits the content or data indicating a location of the content back to the smartphone 30 for display to the user 10. See Jennen paragraphs 63, 65-67, figs. 7, 11-13)

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dixon et al. (US 20160314608 A1) in view of Jennen et al. (US 20030134261 A1), in view of Kochi (US 20130201185 A1), and further in view of Launonen (US 20180276896 A1)


In regards to claim 12, Dixon-Jennen- Kochi teaches the system of claim 11, further comprising instructions to associate multiple learner indexes with respective learner group indexes, (See Jennen paragraph 65-66) 
Dixon-Jennen- Kochi does not specifically teach, and wherein the database further comprises a table of learner comments indexed by the learner group indexes. 
	However, Launonen further teaches, and wherein the database further comprises a table of learner comments indexed by the learner group indexes. (See abstract, paragraph 52, the stored features and stored user generated content parameters are used to discover the correct page from page feature database and to show the UGC: bookmarks, highlights and/or notes/comments/links for that page on the correct position on the page using AR. Also see paragraph 69, Users can also rank the UGC of other users e.g. of user group so that the best ranked content will have the highest priority in visualization. In these embodiments, the best or most popular UGC will be shown or is shown in a different color than the second best. A subset of annotations to be displayed may be from a particular user, a group of users)
Therefore, it would have been obvious by one of ordinary skilled in the art before the time the invention was effectively filed to modify the system of Dixon-Jennen- Kochi to further comprise system taught by Launonen because The user can select user group and/or book group to limit the number of book pages searched so that the page recognition is faster and more reliable (paragraph 26).


In regards to claim 14, Dixon-Jennen- Kochi -Launonen teaches the system of claim 12, wherein the instructions to upload the table of content pages further comprise instructions to associate the particular content pages and the associated augmented reality content with the instructor index of the instructor.  (See Dixon paragraph 99. Also see Launonen paragraph 71, The UGC can be shared with other users, and the system can, for example, show a combination of the underlining and highlighted parts of several users, such as parts highlighted by most of the users e.g. most of other students or highlighted by the teacher(s), to show the most important parts of the book and page)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN S LEE whose telephone number is (571)272-2674.  The examiner can normally be reached on Monday - Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on (571)272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN S LEE/Primary Examiner, Art Unit 2177